DETAILED ACTION
This office action is in response to the instant application filed on 01/09/2020.
Claims 1-20 are pending of which claims 1, 9 and 20 are independent claims.
IDS, filed on 01/09/2020, 07/23/2020, and 02/04/2021, is considered.
This application is examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-6, 9-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190045489 to He (hereinafter “He”) in view of US. Pub. 20180212717 to  Yang (hereinafter “Yang”).


Regarding claim 1: He discloses an  information transmission method, comprising: receiving, by a terminal, first configuration information, and determining, based on the first configuration information, that multiple time units are used to transmit one downlink data channel in at least one carrier(He, see paragraph [0242], Note: the phrase multiple time unit is interpreted to be multiple CCs, and codewords include different numbers of CBGs or if the CCs are configured for different numbers of CBGs, a HARQ-ACK codebook size may be based on a product of: a maximum of HARQ-ACK codebook sizes configured per CC, and the total DAI);and receiving, by the terminal, first downlink control information, wherein the first downlink control information carries at least one of first indication information and second indication information (He, see paragraph [0243], a processing circuitry may be further configured to determine, based on separate DAI processes that includes separate counter DAIs and separate total DAIs, separate HARQ-ACK sub-codebooks for CBG-based HARQ-ACK feedback for the CBGs and for transport block (TB)-based HARQ-ACK feedback of one or more TBs. The processing circuitry may be further configured to encode the HARQ-ACK feedback to include the CBG-based HARQ-ACK feedback and the TB-based HARQ-ACK feedback), 

However, He does not explicitly teach wherein the first indication information is used to indicate at least one of an accumulative number of downlink data channels received by the terminal  that have different data content and an accumulative number of downlink control information (DCI) indicating downlink semi-persistent scheduling (SPS) resource release, and the second indication information is used to indicate at least one of a total number of downlink data channels received by the terminal that have different data content and a total number of DCI indicating downlink SPS resource release, and wherein feedback response information corresponding to at least one of the downlink data channels having different data content and the DCI indicating the downlink SPS Yang, see paragraph [0134] DAI (Downlink Assignment Index): Included in the DCI transmitted through the PDCCH; a DAI may indicate an order value or a cumulative value of the PDCCH with SPS release using PDCCH; see paragraph [0149], the cumulative counter-DAI may signal a TB-level (scheduling) counter indicating the order of a scheduled in the cell domain (and/or the SF domain) that have different data content and an accumulative number of downlink control information (DCI) indicating downlink semi-persistent scheduling (SPS) resource release (Yang, see paragraphs [0129-0131], a downlink control information, HARQ-ACK represents a reception response result to DL transmission using a PDSCH  or a DL SPS release PDCCH, and  when  a DL SPS release PDCCH is used, a DL SPS released PDCCH through  downlink grant DCI, and represents a PDCCH indicating DL SPS release), and the second indication information is used to indicate at least one of a total number of downlink data channels received by the terminal (Yang, see paragraph [0134] DAI (Downlink Assignment Index) included in the DCI transmitted through the PDCCH; a DAI may indicate an order value or a counter value of the PDCCH with SPS release using PDCCH; see paragraph [0149], the counter-DAI may signal a TB-level (scheduling) counter indicating the order of a scheduled in the cell domain (and/or the SF domain)) that have different data content and a total number of DCI indicating downlink SPS resource release (Yang, see paragraphs [0129-0131], a downlink control information, HARQ-ACK represents a reception response result to DL transmission using a PDSCH  or a DL SPS release PDCCH, and  when  a DL SPS release PDCCH is used, a DL SPS released PDCCH through  downlink grant DCI, and represents a PDCCH indicating DL SPS release), and wherein feedback response information corresponding to at least one of the downlink data channels having different data content and the DCI indicating the downlink SPS resource release is transmitted in a multiplexed manner over one physical channel (Yang, see paragraphs [0129-0131], a downlink control information, HARQ-ACK represents a reception response result to DL transmission using a PDSCH  or a DL SPS release PDCCH, and  when  a DL SPS release PDCCH is used, a DL SPS released PDCCH through  downlink grant DCI with a multiplexed information, and represents a PDCCH indicating DL SPS release). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Yang into He’s system/method because it would allow aggregation of cells for one UE.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient transmission of uplink control information HARQ-ACK) (Yang; [00126]).

Regarding claim 2: He discloses the  method according to claim 1, wherein the first indication information being used to indicate an accumulative number of downlink data channels received by the terminal that have different data content comprises: the first indication information is used to indicate an accumulative number of downlink data channels received by the terminal that carry different transport blocks (TBs) He,  see paragraph[0105] control signaling that indicates a HARQ-ACK feedback mode for a PDSCH that is configurable to include one or more codewords that include one or more codeblock groups (CBGs); the CBGs of each codeword may be mapped to CBG indexes; the UE may attempt to decode the CBGs received in the PDSCH, for each codeword, an acknowledgement (ACK) indicator that indicates whether at least one of the CBGs of the codeword is not successfully decoded).

Regarding claim 3: He discloses the  method according to claim 1, wherein corresponding to the first indication information being used to indicate an accumulative number of downlink data channels received by the terminal that have different data content, multiple downlink data channels over which a same TB is transmitted correspond to the same first indication information (He,  see paragraph[0105], and TB is segmented into codeword, and each codeword contains one or more codeblock group,  control signaling that indicates a HARQ-ACK feedback mode for a PDSCH that is configurable to include one or more codewords that include one or more codeblock groups (CBGs)and different PDSCH may be used for different codeword of the same TB; the CBGs of each codeword may be mapped to CBG indexes; the UE may attempt to decode the CBGs received in the PDSCH, for each codeword, an acknowledgement (ACK) indicator that indicates whether at least one of the CBGs of the codeword is not successfully decoded.  

Regarding claim 4: He discloses the  method according to claim 1, wherein the second indication information being used to indicate a total number of downlink data channels He, see paragraph [0126], for ACK/NACK feedback, if a UE is configured with dynamic HARQ-ACK codebook for CBG-based transmissions and more than one serving cell and the UE is configured with a transmission mode supporting two CWs in at least one configured CC, a higher layer parameter may be used to determine the number of ACK/NACK bits per PDSCH, for example, two HARQ-ACK bits may be generated per PDSCH if the higher layer parameter is set FALSE; one HARQ-ACK bit is generated otherwise).  

Regarding claim 5: He discloses the  method according to claim 1. wherein corresponding to the second indication information being used to indicate a total number of downlink data channels received by the terminal that have different data content, for the total number indicated by the second indication information, multiple downlink data channels over which a same TB is transmitted are counted once (He, see paragraph[0126] [0124], if the UE is configured with dynamic HARQ-ACK codebook for CBG-based transmissions and more than one serving cell, two fields named as Counter DAI and the value of the counter DAI in DCI formats denotes the accumulative number of PDCCH across CCs with assigned PDSCH transmission(s) and PDCCH indicating DL SPS release up to the present PDCCH scheduling instance; the UE shall assume a same value of total DAI in all PDCCHs scheduling PDSCH transmission(s) in a PDCCH scheduling instance).  

Regarding claim 6: He discloses the  method according to claim 1. wherein the first indication information being used to indicate an accumulative number of downlink data channels received by the terminal that have different data content comprises: the first indication information is used to indicate an accumulative number of downlink data channels received by the terminal that are corresponding to different hybrid automatic repeat request (HARQ) processes (He,  see paragraph[0105], a UE receives one or more codewords with different data content that include one or more codeblock groups (CBGs); the UE may attempt to decode the CBGs of each codeword received in the PDSCH, for each codeword, an acknowledgement (ACK) indicator that indicates whether at least one of the CBGs of the codeword is not successfully decoded.  

Regarding claim 9. An information transmission apparatus, comprising: a processor, a memory and a transceiver, wherein the memory is configured to store a computer program, and the processor is configured to invoke and run the computer program stored in the memory to: control the transceiver to receive first configuration information, and determine, based on the first configuration information, that multiple time units are used to transmit one downlink data channel in at least one carrier(He, see paragraph [0242], Note: the phase multiple time unit is interpreted to be multiple CCs, and codewords include different numbers of CBGs or if the CCs are configured for different numbers of CBGs, a HARQ-ACK codebook size may be based on a product of: a maximum of HARQ-ACK codebook sizes configured per CC, and the total DAI); and control the transceiver to receive first downlink control information, wherein the first downlink control information carries at least one of first indication information and second indication information (He, see paragraph [0243], a processing circuitry may be further configured to determine, based on separate DAI processes that includes separate counter DAIs and separate total DAIs, separate HARQ-ACK sub-codebooks for CBG-based HARQ-ACK feedback for the CBGs and for transport block (TB)-based HARQ-ACK feedback of one or more TBs. The processing circuitry may be further configured to encode the HARQ-ACK feedback to include the CBG-based HARQ-ACK feedback and the TB-based HARQ-ACK feedback).

However, He does not explicitly teach wherein the first indication information is used to indicate at least one of an accumulative number of downlink data channels received by a terminal  that have different data content and an accumulative number of DCI indicating downlink SPS resource release, and the second indication information is used to indicate at least one of a total number of downlink data channels received by the terminal that have different data content and a total number of DCI indicating downlink SPS resource release, and wherein feedback response information corresponding to at least one of the downlink data channels having different data content and the DCI indicating the downlink SPS resource release is transmitted in a multiplexed manner over one physical channel. However, Yang in the same or similar field of endeavor teaches wherein the first indication information is used to indicate at least one of an accumulative number of downlink data channels received by a terminal (Yang, see paragraph [0134] DAI (Downlink Assignment Index): Included in the DCI transmitted through the PDCCH; a DAI may indicate an order value or a cumulative value of the PDCCH with SPS release using PDCCH; see paragraph [0149], the cumulative counter-DAI may signal a TB-level (scheduling) counter indicating the order of a scheduled in the cell domain (and/or the SF domain)  that have different data content and an accumulative number of DCI indicating downlink SPS resource release (Yang, see paragraphs [0129-0131], a downlink control information, HARQ-ACK represents a reception response result to DL transmission using a PDSCH  or a DL SPS release PDCCH, and  when  a DL SPS release PDCCH is used, a DL SPS released PDCCH through  downlink grant DCI, and represents a PDCCH indicating DL SPS release), and the second indication information is used to indicate at least one of a total number of downlink data channels received (Yang, see paragraph [0134] DAI (Downlink Assignment Index) included in the DCI transmitted through the PDCCH; a DAI may indicate an order value or a counter value of the PDCCH with SPS release using PDCCH; see paragraph [0149], the counter-DAI may signal a TB-level (scheduling) counter indicating the order of a scheduled in the cell domain (and/or the SF domain)) by the terminal that have different data content and a total number of DCI indicating downlink SPS resource release (Yang, see paragraphs [0129-0131], a downlink control information, HARQ-ACK represents a reception response result to DL transmission using a PDSCH  or a DL SPS release PDCCH, and  when  a DL SPS release PDCCH is used, a DL SPS released PDCCH through  downlink grant DCI, and represents a PDCCH indicating DL SPS release), and wherein feedback response information (Yang, see paragraphs [0129-0131], a downlink control information, HARQ-ACK represents a reception response result to DL transmission using a PDSCH  or a DL SPS release PDCCH, and  when  a DL SPS release PDCCH is used, a DL SPS released PDCCH through  downlink grant DCI, and represents a PDCCH indicating DL SPS release). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Yang into He’s system/method because it would allow aggregation of cells for one UE.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient transmission of uplink control information HARQ-ACK) (Yang; [00126]).

Regarding claim 10: He discloses the  apparatus according to claim 9, wherein the first indication information being used to indicate an accumulative number of downlink data channels received by the terminal that have different data content comprises: the first indication information is used to indicate an accumulative number of downlink data channels received by the terminal that carry different TBs (He, see paragraph[0126] [0124], if the UE is configured with dynamic HARQ-ACK codebook for CBG-based transmissions and more than one serving cell, two fields named as Counter DAI and the value of the counter DAI in DCI formats denotes the accumulative number of PDCCH across CCs with assigned PDSCH transmission(s) and PDCCH indicating DL SPS release up to the present PDCCH scheduling instance; the UE shall assume a same value of total DAI in all PDCCHs scheduling PDSCH transmission(s) in a PDCCH scheduling instance regardless of the different TB).  

Regarding claim 11: He discloses the  apparatus according to claim 9, wherein corresponding to the first indication information being used to indicate an accumulative number of downlink data channels received by the terminal that have different data content, multiple downlink data channels over which a same TB is transmitted correspond to the same first indication information(He,  see paragraph[0105], and TB is segmented into codeword, and each codeword contains one or more codeblock group,  control signaling that indicates a HARQ-ACK feedback mode for a PDSCH that is configurable to include one or more codewords that include one or more codeblock groups (CBGs)and multiple PDSCH may be used for different codeword of the same TB; the CBGs of each codeword may be mapped to CBG indexes; the UE may attempt to decode the CBGs received in the PDSCH, for each codeword, an acknowledgement (ACK) indicator that indicates whether at least one of the CBGs of the codeword is not successfully decoded.  

Regarding claim 12: He discloses the  apparatus according to claim 9, wherein the second indication information being used to indicate a total number of downlink data channels received by the terminal that have different data content comprises: the second indication information is used to indicate a total number of downlink data channels received by the terminal that carry different TBs (He, see paragraph[0126] 0124], if the UE is configured with dynamic HARQ-ACK codebook for CBG-based transmissions and more than one serving cell, two fields named as Counter DAI and the value of the counter DAI in DCI formats denotes the accumulative number of PDCCH across CCs with assigned PDSCH transmission(s) and PDCCH indicating DL SPS release up to the present PDCCH scheduling instance; the UE shall assume a same value of total DAI in all PDCCHs scheduling PDSCH transmission(s) in a PDCCH scheduling instance regardless of the different TB).  

Regarding claim 13: He discloses the  apparatus according to claim 9, wherein corresponding to the second indication information being used to indicate a total number of downlink data channels received by the terminal that have different data content, for the total number indicated by the second indication information, multiple downlink data channels over which a same TB is transmitted are counted once(He, see paragraph[0126] [0124], if the UE is configured with dynamic HARQ-ACK codebook for CBG-based transmissions and more than one serving cell, two different fields named as Counter DAI and the value of the counter DAI in DCI formats denotes the accumulative number of PDCCH across CCs with assigned PDSCH transmission(s) and PDCCH indicating DL SPS release up to the present PDCCH scheduling instance; the UE shall assume a same value of total DAI for a TB that is  in all PDCCHs scheduling PDSCH transmission(s) in a PDCCH scheduling instance).  

Regarding claim 18: He discloses the  apparatus according to claim 9, wherein the downlink data channel is transmitted by a target resource unit which is determined by carrier information and downlink channel monitoring occasion information (He, see paragraph [0086], a UE may receive a physical downlink control channel (PDCCH) that schedules a physical downlink shared channel (PDSCH), the PDSCH may further scheduled on a component carrier (CC) of a plurality of CCs, and a PDCCH may include a downlink control information (DCI) for receiving information by the UE and this configuration creates the monitoring aspect of claimed limitation).  

Regarding claim 19: He discloses the  apparatus according to claim 18, wherein at least one of carrier information and downlink channel monitoring occasion information corresponding to different downlink data channels is different (He, see paragraph [0086], a UE may receive a physical downlink control channel (PDCCH) that schedules a physical downlink shared channel (PDSCH), the PDSCH may further scheduled on a component carrier (CC) of a plurality of CCs, and a PDCCH may include a downlink control information (DCI) for receiving information by the UE and this configuration creates the monitoring aspect of claimed limitation is confined to this scheduled resources to the UE).  

Regarding claim 20. An information transmission apparatus, comprising: a processor, a memory and a transceiver, wherein the memory is configured to store a computer program, and the processor is configured to invoke and run the computer program stored in the memory to control the transceiver to: transmit first configuration He, see paragraph [0242], Note: the phase multiple time unit is interpreted to be multiple CCs, and codewords include different numbers of CBGs or if the CCs are configured for different numbers of CBGs, a HARQ-ACK codebook size may be based on a product of: a maximum of HARQ-ACK codebook sizes configured per CC, and the total DAI); and transmit first downlink control information, wherein the first downlink control information carries at least one of first indication information and second indication information(He, see paragraph [0243], a processing circuitry may be further configured to determine, based on separate DAI processes that includes separate counter DAIs and separate total DAIs, separate HARQ-ACK sub-codebooks for CBG-based HARQ-ACK feedback for the CBGs and for transport block (TB)-based HARQ-ACK feedback of one or more TBs: the  processing circuitry may be further configured to encode the HARQ-ACK feedback to include the CBG-based HARQ-ACK feedback and the TB-based HARQ-ACK feedback).
 
However, He does not explicitly teach wherein the first indication information is used to indicate at least one of an accumulative number of downlink data channels received by the terminal  that have different data content and an accumulative number of DCI indicating downlink SPS resource release,  and the second indication information is used to indicate at least one of a total number of downlink data channels received by the terminal that have different data content and a total number of DCI indicating Yang, see paragraph [0134] DAI (Downlink Assignment Index): Included in the DCI transmitted through the PDCCH; a DAI may indicate an order value or a cumulative value of the PDCCH with SPS release using PDCCH; see paragraph [0149], the cumulative counter-DAI may signal a TB-level (scheduling) counter indicating the order of a scheduled in the cell domain (and/or the SF domain) that have different data content and an accumulative number of DCI indicating downlink SPS resource release(Yang, see paragraphs [0129-0131], a downlink control information, HARQ-ACK represents a reception response result to DL transmission using a PDSCH  or a DL SPS release PDCCH, and  when  a DL SPS release PDCCH is used, a DL SPS released PDCCH through  downlink grant DCI, and represents a PDCCH indicating DL SPS release), and the second indication information is used to indicate at least one of a total number of downlink data channels received by the terminal (Yang, see paragraph [0134] DAI (Downlink Assignment Index) included in the DCI transmitted through the PDCCH; a DAI may indicate an order value or a counter value of the PDCCH with SPS release using PDCCH; see paragraph [0149], the counter-DAI may signal a TB-level (scheduling) counter indicating the order of a scheduled in the cell domain (and/or the SF domain)) that (Yang, see paragraphs [0129-0131], a downlink control information, HARQ-ACK represents a reception response result to DL transmission using a PDSCH  or a DL SPS release PDCCH, and  when  a DL SPS release PDCCH is used, a DL SPS released PDCCH through  downlink grant DCI, and represents a PDCCH indicating DL SPS release),, and wherein feedback response information corresponding to at least one of the downlink data channels having different data content and the DCI indicating the downlink SPS resource release is transmitted in a multiplexed manner over one physical channel(Yang, see paragraphs [0129-0131], a downlink control information, HARQ-ACK represents a reception response result to DL transmission using a PDSCH  or a DL SPS release PDCCH, and  when  a DL SPS release PDCCH is used, a DL SPS released PDCCH through  downlink grant DCI with a multiplexed information, and represents a PDCCH indicating DL SPS release).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Yang into He’s system/method because it would allow aggregation of cells for one UE.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient transmission of uplink control information HARQ-ACK) (Yang; [00126]).


Claims 7-8 and 14-17  are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190045489 to He (hereinafter “He”) in view of US. Pub. 20180212717 to  Yang (hereinafter “Yang”) and the combination of He and Yang is further combined with US. Pub. 20200112398 to Takeda (hereinafter “Takeda”).

Regarding claim 7: He discloses the  method according to claim 1, wherein corresponding to the first indication information being used to indicate an accumulative number of downlink data channels received by the terminal that have different data content, (He,  see paragraph [0102], a PDSCH may be configurable to include one or more codewords that include one or more codeblock groups (CBGs), the CBGs of each codeword may be mapped to CBG indexes, the HARQ-ACK feedback may be based on decoding of the CBGs; if the codewords include different numbers of CBGs or if the CCs are configured for different numbers of CBGs, a HARQ-ACK codebook size may be based on a product of: a maximum of HARQ-ACK codebook sizes configured per CC, and the total DAI).  

However, He does not explicitly teach multiple downlink data channels corresponding to a same HARQ process correspond to the same first indication information. However, Takeda in the same or similar field of endeavor teaches multiple downlink data channels corresponding to a same HARQ process correspond to the same first indication information (Takeda, see paragraph [0031], FIG. 3, retransmission control is executed on per a TB basis, irrespective of whether or not a TB is divided into a plurality of CBs, i.e., HARQ processes are assigned on a per TB basis, and every HARQ process is identified by a HARQ process number (HPN), and one or more HARQ processes are configured in a user terminal, and in the HARQ process of the same HPN, the same data is retransmitted until an ACK is received).  In view of the above, having the method of He and then given the well-established teaching of Yang, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Yang  as modified by Takeda within the system of He because it would allow adjustment of the number of bits for retransmission control information based on the number of retransmitting CBGs. Furthermore, both references deal with same field of endeavor, thus modification of He   by Yang  as modified by Takeda  would have been to achieve efficiency by effectively reducing overhead as disclosed in Takeda para 0077.

Regarding claim 8: Takeda discloses  transmitting a downlink data channel in at least one carrier. However, He does not explicitly teach the method according to claim 1, wherein the second indication information being used to indicate a total number of downlink data channels received by the terminal that have different data content comprises: the second indication information is used to indicate a total number of downlink data channels received by the terminal that are corresponding to different HARQ processes. However, Takeda in the same or similar field of endeavor teaches the method according to claim 1, wherein the second indication information being used to indicate a total number of downlink data channels received by the terminal that have different data content comprises: the second indication information is used to indicate a total number of downlink data channels received by the terminal that are corresponding to different HARQ processes (Takeda, see paragraph [0031], FIG. 3, retransmission control is executed on per a TB basis, irrespective of whether or not a TB is divided into a plurality of CBs, i.e., HARQ processes are assigned on a per TB basis, and every HARQ process is identified by a HARQ process number (HPN), and one or more HARQ processes are configured in a user terminal, and in the HARQ process of the same HPN, the same data is retransmitted until an ACK is received).  In view of the above, having the method of He and then given the well-established teaching of Yang, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Yang  as modified by Takeda within the system of He because it would allow adjustment of the number of bits for retransmission control information based on the number of retransmitting CBGs. Furthermore, both references deal with same field of endeavor, thus modification of He   by Yang  as modified by Takeda  would have been to achieve efficiency by effectively reducing overhead as disclosed in Takeda para 0077.

Regarding claim 14: He discloses  transmitting a downlink data channel in at least one carrier. However, He does not explicitly teach the apparatus according to claim 9, wherein the first indication information being used to indicate an accumulative number of downlink data channels received by the terminal that have different data content comprises: the first indication information is used to indicate an accumulative number of downlink data channels received by the terminal that are corresponding to different HARQ processes. However, Takeda in the same or similar field of endeavor teaches the apparatus according to claim 9, wherein the first indication information being used to (Takeda, see paragraph [0031], FIG. 3, retransmission control is executed on per a TB basis, irrespective of whether or not a TB is divided into a plurality of CBs, i.e., HARQ processes are assigned on a per TB basis, and every HARQ process is identified by a HARQ process number (HPN), and one or more HARQ processes are configured in a user terminal, and in the HARQ process of the same HPN, the same data is retransmitted until an ACK is received).  In view of the above, having the method of He and then given the well-established teaching of Yang, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Yang  as modified by Takeda within the system of He because it would allow adjustment of the number of bits for retransmission control information based on the number of retransmitting CBGs. Furthermore, both references deal with same field of endeavor, thus modification of He   by Yang  as modified by Takeda  would have been to achieve efficiency by effectively reducing overhead as disclosed in Takeda para 0077.

Regarding claim 15: He discloses the  apparatus according to claim 9, wherein corresponding to the first indication information being used to indicate an accumulative number of downlink data channels received by the terminal that have different data content, multiple downlink data channels corresponding to a same HARQ process He,  see paragraph[0105], and TB is segmented into codeword, and each codeword contains one or more codeblock group,  control signaling that indicates a HARQ-ACK feedback mode for a PDSCH that is configurable to include one or more codewords that include one or more codeblock groups (CBGs)and multiple PDSCH may be used for different codeword of the same TB; the CBGs of each codeword may be mapped to CBG indexes; the UE may attempt to decode the CBGs received in the PDSCH, for each codeword, an acknowledgement (ACK) indicator that indicates whether at least one of the CBGs of the codeword is not successfully decoded.  

However, He does not explicitly teach multiple downlink data channels corresponding to a same HARQ process correspond to the same first indication information. However, Takeda in the same or similar field of endeavor teaches multiple downlink data channels corresponding to a same HARQ process correspond to the same first indication information (Takeda, see paragraph [0031], FIG. 3, retransmission control is executed on per a TB basis, irrespective of whether or not a TB is divided into a plurality of CBs, i.e., HARQ processes are assigned on a per TB basis, and every HARQ process is identified by a HARQ process number (HPN), and one or more HARQ processes are configured in a user terminal, and in the HARQ process of the same HPN, the same data is retransmitted until an ACK is received).  In view of the above, having the method of He and then given the well-established teaching of Yang, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Yang  as 

Regarding claim 16: Takeda discloses  transmitting a downlink data channel in at least one carrier.  However, He does not explicitly teach the apparatus according to claim 9, wherein the second indication information being used to indicate a total number of downlink data channels received by the terminal that have different data content comprises: the second indication information is used to indicate a total number of downlink data channels received by the terminal that are corresponding to different HARQ processes. However, Takeda in the same or similar field of endeavor teaches the apparatus according to claim 9, wherein the second indication information being used to indicate a total number of downlink data channels received by the terminal that have different data content comprises: the second indication information is used to indicate a total number of downlink data channels received by the terminal that are corresponding to different HARQ processes (Takeda, see paragraph [0031], FIG. 3, retransmission control is executed on per a TB basis, irrespective of whether or not a TB is divided into a plurality of CBs, i.e., HARQ processes are assigned on a per TB basis, and every HARQ process is identified by a HARQ process number (HPN), and one or more HARQ processes are configured in a user terminal, and in the HARQ process of the same HPN, the same data is retransmitted until an ACK is received).  In view of the above, having the method of He and then given the well-established teaching of Yang, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Yang  as modified by Takeda within the system of He because it would allow adjustment of the number of bits for retransmission control information based on the number of retransmitting CBGs. Furthermore, both references deal with same field of endeavor, thus modification of He   by Yang  as modified by Takeda  would have been to achieve efficiency by effectively reducing overhead as disclosed in Takeda para 0077.

Regarding claim 17: He discloses the  apparatus according to claim 9, wherein corresponding to the second indication information being used to indicate a total number of downlink data channels received by the terminal that have different data content, for the total number indicated by the second indication information, multiple downlink data channels corresponding to a same HARQ process are counted once(He, see paragraph[0126] [0124], if the UE is configured with dynamic HARQ-ACK codebook for CBG-based transmissions and more than one serving cell, two different fields named as Counter DAI and the value of the counter DAI in DCI formats denotes the accumulative number of PDCCH across CCs with assigned PDSCH transmission(s) and PDCCH indicating DL SPS release up to the present PDCCH scheduling instance; the UE shall assume a same value of total DAI for a TB that is  in all PDCCHs scheduling PDSCH transmission(s) in a PDCCH scheduling instance).  

 However, He does not explicitly teach multiple downlink data channels corresponding to a same HARQ process are counted once. However, Takeda in the same or similar field of endeavor teaches multiple downlink data channels corresponding to a same HARQ process are counted once (Takeda, see paragraph [0031], FIG. 3, retransmission control is executed on per a TB basis, irrespective of whether or not a TB is divided into a plurality of CBs, i.e., HARQ processes are assigned on a per TB basis, and every HARQ process is identified by a HARQ process number (HPN), and one or more HARQ processes are configured in a user terminal, and in the HARQ process of the same HPN, the same data is retransmitted until an ACK is received).  In view of the above, having the method of He and then given the well-established teaching of Yang, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Yang  as modified by Takeda within the system of He because it would allow adjustment of the number of bits for retransmission control information based on the number of retransmitting CBGs. Furthermore, both references deal with same field of endeavor, thus modification of He   by Yang  as modified by Takeda  would have been to achieve efficiency by effectively reducing overhead as disclosed in Takeda para 0077.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477